DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species I, Claims 2-18, filed on 12/01/21, is acknowledged.
The Restriction mailed on 11/15/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 11/15/21 is hereby made Final.
	Applicants are required to cancel the nonelected claims (19-20) or take other appropriate action.	
An Office Action on the merits of Claims 1-18 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by .
Regarding claim 1, Kerstetter et al teach a wire or cable clamping device (Fig. 1, 104), comprising: 
a pair of grip jaws (136 & 138); 
a reset mechanism (Figs. 3 & 4, Items 140, 190, 194 & 202); and 
a handle (142) connected to the grip jaws by the reset mechanism, the handle is pivotable about a handle pivot (156 & 206) between a first position (Fig. 2, 182) in which the grip jaws (136 & 138) are in an open position and a second position (184 or Fig. 3) in which the grip jaws (136 & 138) are in a closed position around a cable (Fig. 1, 108), the reset mechanism pivots the handle from the second position (184) to the first position (182) before moving to a reset position of the reset mechanism (140 & 202) that holds the handle (142) in the first position (182). 
Regarding claim 2, Kerstetter et al teach that the handle has an angled slot (Fig. 4, 192) at an end, the reset mechanism (202) is connected to the handle at the angled slot. 
Regarding claim 3, Kerstetter et al teach that the reset mechanism includes a slide (194) and a link (202) connecting the slide to the handle. 

Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 25, 2022